Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles W. Penland, Sr., appeals the district court’s order denying his requests for preliminary injunctions. On appeal, we confíne our review to the issues raised in the Appellant’s Brief, see 4th Cir. R. 34(b), and Penland’s brief alleges no error committed by the district court. We therefore find Penland has forfeited appellate review of that order. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.